Case 0:19-cv-60883-KMW Document 70 Entered on FLSD Docket 07/10/2020 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                    BROWARD DIVISION

                                  CASE NO. 0:19-cv-60883-KMW

  REINIER FUENTES,

         Plaintiff,
  vs.

  CLASSICA CRUISE OPERATOR LTD., INC.,
  a Foreign Profit Corporation

         Defendant.
                                                /

                                JOINT PRETRIAL STIPULATION

         Plaintiff, REINIER FUENTES, and Defendant CLASSICA CRUISE OPERATOR LTD.,

  INC., (‘CCO”), by and through their respective undersigned counsel, and pursuant to Local Rule

  16(E) and this Court’s Scheduling Order (ECF No. 21), respectfully submit the following Pretrial

  Stipulation:

  I.     CONCISE STATEMENT OF FACTS:

         A. Plaintiff’s Statement

         Defendant Classica Cruise Operator LTD., Inc. owns and operates 2 cruise ships. One of

  those ships is the Grand Classica. On May 13, 2018, Reinier Fuentes and his wife were waiting

  to disembark from the Defendant’s Vessel, the Grand Classica on Deck 5 of the vessel. While

  they were waiting in the lobby area as instructed by Defendant’s employees, the line for people

  to exit was shut down by Customs and Border Patrol. Passengers began to further congregate in

  the lobby area and many grew impatient. As Mr. Fuentes and his wife were waiting, a group of

  individuals cut in the line in from of the them in the line that they had been waiting to exit in for
Case 0:19-cv-60883-KMW Document 70 Entered on FLSD Docket 07/10/2020 Page 2 of 8
                                                                   CASE NO. 0:19-cv-60883-KMW


  nearly an hour. Mr. Fuentes told these individuals not to cut and to go to the back of the line. A

  verbal altercation between these individuals and the Mr. Fuentes ensued.

         Security personnel for the Defendant were notified and arrived during the verbal

  altercation between these individuals and the Mr. Fuentes. Despite being present at the time and

  having direct knowledge that verbal altercations can lead to physical altercations; no steps were

  taken to attempt to take control of the situation and Mr. Fuentes was struck by the other

  passenger. To protect himself and his wife, Mr. Fuentes attempted to hold the passenger. At that

  time, and in the presence of the security for the Defendant, another passenger in the group

  violently tackled Plaintiff to the ground where he broke his right arm. Mr. Fuentes underwent

  two surgical procedures including an open reduction internal fixation which required the

  implantation of plates and screws. He has been left with a permanent injury and a loss of

  function in his arm.

         Mr. Fuentes alleges that the Defendant failed to employ reasonable security measures for

  the safety of its passengers to deter and prevent a reasonably foreseeable violent/criminal act.

  Mr. Fuentes further asserts that Classical Cruise Operator Ltd., Inc. failed to properly train its

  security personnel to handle security threats and failed to warn of the dangers of being physically

  attacked on the vessel. As a result of these failures, Mr. Fuentes asserts that that he was attacked

  by another passenger which caused him severe and permanent injuries.

         B. Defendant’s Statement

         On May 13, 2018, while waiting to disembark the Grand Classica, Plaintiff intentionally

  initiated and incited an altercation by confronting a third party, Mr. Clynt Hadley, for cutting the

  line. Plaintiff already had taken an issue with Mr. Hadley the night prior to the altercation, to

  such an extent that it caused him to leave the area with Mr. Hadley to specifically avoid any



                                                   2
Case 0:19-cv-60883-KMW Document 70 Entered on FLSD Docket 07/10/2020 Page 3 of 8
                                                                   CASE NO. 0:19-cv-60883-KMW


  issue with him. Yet, Plaintiff inexplicably and intentionally sought out a confrontation with

  Hadley the very next day which resulted in an altercation. Despite this, Plaintiff now seeks to

  hold Defendant liable for an altercation (1) which he knowingly created and instigated and (2)

  which he had ultimate control over.

         CCO asserts it is not responsible for the incident as it did not have actual of constructive

  notice as to any dangerous condition with respect to its disembarkation process or with respect to

  any issues with Mr. Hadley. Prior to the subject fight between Plaintiff and Mr. Hadley,

  Defendant had never had any physical altercations during the disembarkation process. Plaintiff

  never advised Defendant of any issues with Mr. Hadley prior to the incident. CCO contends the

  altercation and Plaintiff’s alleged injuries were due to his own actions of knowingly and

  intentionally exposing himself to the risk of physical altercation, and his failure to exercise

  reasonable care for his own safety. CCO further asserts that Plaintiff failed to mitigate his

  damages and the Plaintiff’s injuries were not caused by any negligence by Defendant, and that

  his injuries have healed with no need for further treatment or surgery.

         II.     BASIS OF FEDERAL JURISDICTION:

         Plaintiff claims this Court has jurisdiction based on diversity of citizenship, 28 U.S.C.

  §1332. Defendant denies there is diversity of citizenship. Both parties agree that there is

  jurisdiction under 28 U.S.C. §1333, and the forum selection clause contained in Plaintiff’s

  Ticket Contract.

         III.    PLEADINGS RAISING THE ISSUES:

         The issues in this case are raised by Plaintiff’s Complaint [ECF No. 1] and Defendant’s

  Answer and Affirmative Defenses [ECF No. 4].

         IV.     PENDING MOTIONS:



                                                   3
Case 0:19-cv-60883-KMW Document 70 Entered on FLSD Docket 07/10/2020 Page 4 of 8
                                                               CASE NO. 0:19-cv-60883-KMW


              A. Plaintiff’s Omnibus Motion in Limine [ECF No. 59].

              B. Plaintiff’s Motion for Sanctions for Violation of Rule 30(b)(6) [ECF No. 39].

              C. Defendant’s Omnibus Motion in Limine [ECF No. 58].

              D. Defendant’s Motion for Summary Judgment [ECF No. 35].

        V.    JOINT STATEMENT OF STIPULATED FACTS:

              A. For purposes of this litigation only, Defendant CLASSICA CRUISE
                 OPERATOR LTD., INC. operated the Grand Classica at the time of the
                 incident.

              B. At the time of the incident, Plaintiff REINIER FUENTES was a passenger
                 onboard the Grand Classica.

              C. The incident happened on May 13, 2018.

        VI.   CONTESTED ISSUES OF FACT TO BE TRIED:

         A.   Plaintiff’s Statement of Contested Issues

              1. Negligence of the Defendant, CLASSICA CRUISE OPERATOR LTD., INC.;

              2. Negligence of the Plaintiff, REINIER FUENTES.

              3. Causation of Plaintiff’s alleged injuries and damages;

              4. Whether and to what extent the accident caused non-economic damages to the
                 Plaintiff which includes pain, suffering, disability, physical impairment,
                 scarring, disfigurement, mental anguish, inconvenience, and loss of capacity
                 for the enjoyment of life;

              5. Whether and to what extent the accident caused economic damages to the
                 Plaintiff limited to past and future medical expenses.

         B.   Defendant’s Statement of Contested Issues

              1. Whether CCO was negligent;

              2. Whether Plaintiff was negligent, and, if so, to what extent;

              3. Whether Plaintiff’s damages were caused either in whole or in part by his own
                 acts of negligence, including but not limited to the failure to exercise



                                               4
Case 0:19-cv-60883-KMW Document 70 Entered on FLSD Docket 07/10/2020 Page 5 of 8
                                                                   CASE NO. 0:19-cv-60883-KMW


                 reasonable care for his own safety, and whether an award, if any, should be
                 reduced accordingly by the principles of comparative fault;

              4. Whether a dangerous condition existed, that CCO was aware of, that caused
                 Plaintiff’s alleged accident;

              5. Whether CCO was on notice of any alleged dangerous condition that caused
                 Plaintiff to fall;

              6. Whether the alleged conditions were open and obvious;

              7. Whether CCO owed a duty to warn;

              8. Whether CCO had any notice of a risk –creating condition prior to the subject
                 incident;

              9. Whether CCO created any dangerous or defective condition, and/or did not
                 maintain an area in which such a condition existed;

              10. Whether Plaintiff failed to exercise reasonable care when disembarking the
                  vessel and confronting Mr. Hadley;

              11. Whether CCO’s negligence was the proximate cause of Plaintiff’s injuries;

              12. Whether Plaintiff was the proximate cause of his injuries;

              13. The nature and extent of Plaintiff’s injuries;

              14. Whether the medical expenses incurred are reasonable as they exceed the
                 usual and customary charges;

              15. What amount of medical expenses is Plaintiff permitted to board at trial;

              16. Whether Plaintiff’s own acts of negligence amounts to a superseding cause
                 that cuts off any causal connection between CCO’s alleged negligence and
                 Plaintiff’s damages;

              17. Whether the injuries alleged by Plaintiff were pre-existing. Therefore, CCO
                 cannot be held liable for such injuries, as they would have been inevitably
                 worsened. Alternatively, if Plaintiff was injured as alleged, whether such
                 injuries extend only to an aggravation of the pre-existing condition;

              18. Whether Plaintiff failed to mitigate his damages, or alternatively, Plaintiff
                 mitigated his damages, and therefore, any damages award should be reduced
                 accordingly;



                                                5
Case 0:19-cv-60883-KMW Document 70 Entered on FLSD Docket 07/10/2020 Page 6 of 8
                                                                CASE NO. 0:19-cv-60883-KMW


               19. Whether Plaintiff’s damages were caused either in whole or in part by the
                   act(s) of third persons for whom CCO is not responsible and that amount to a
                   superseding cause that cuts off any causal connection between CCO’s alleged
                   negligence and Plaintiff’s damages;

               20. Whether the liability of non-party tortfeasors should be considered by this
                   Court and the percentage of fault attributed to such non-party tortfeasors be
                   considered when apportioning damages;

               21. Whether Plaintiff knew of the existence of any alleged danger complained of
                   in the Complaint, realized and appreciated the possibility of injury as a result
                   of the danger, and, having a reasonable opportunity to avoid it, voluntarily
                   exposed himself to it;

               22. Whether Plaintiff was comparatively negligent;

        VII.   AGREED ISSUES OF LAW:

               A. This case is governed by the general maritime law of the United States.

               B. Venue is proper.

               C. The medical records in this case are authentic and admissible, and do not
                  require records custodians for the admission of the records at trial.

        VIII. ISSUES OF LAW TO BE DETERMINED BY THE COURT:

               A. The applicable basis for jurisdiction of this Court;

               B. Defendant’s duties, if any, to Plaintiff;

               C. Applicability and relevance of the standards, recommendations and guidelines
                  relied upon by Plaintiff;

               D. See Section VI, incorporated herein, which contains issues of law and fact.

               E. Whether CCO is entitled to a set-off for any and all monies paid on behalf of
                  Plaintiff towards his treatment, any contractual discounts or write offs, and
                  medical care as well as any monies received from collateral sources.

               F. Issues raised in motions or other matters not yet disposed of. See pending list
                  of motions in section IV.

               G. Any evidentiary issues.




                                                 6
Case 0:19-cv-60883-KMW Document 70 Entered on FLSD Docket 07/10/2020 Page 7 of 8
                                                                 CASE NO. 0:19-cv-60883-KMW


        IX.    TRIAL EXHIBITS

               A. Plaintiff’s Exhibit List is attached hereto as Exhibit “A.”

               B. Defendant’s Exhibit List is attached hereto as Exhibit “B.”

        X.     TRIAL WITNESSES

               A. Plaintiff’s Witness List is attached hereto as Exhibit “C.”

               B. Defendant’s Witness List is attached hereto as Exhibit “D.”

               C. The Parties’ Deposition Designations will be filed contemporaneously

        XI.    ESTIMATED TRIAL TIME:

               The parties estimate trial will take three (3) to five (5) days (not including jury
               selection and assuming at least five (5) trial hours per day).

        XII.   ATTORNEY’S FEES:           Not applicable.

        XIII. STIPULATIONS OF COUNSEL REGARDING EXHIBITS:

               1) The parties will waive the necessity of calling a records custodian for the
                   admissibility of medical records, thus waiving objections thereto based on
                   authenticity and hearsay. The parties likewise will waive the necessity of
                   calling records custodians for the authenticity of medical bills, but Defendant
                   reserves any objections to their admissibility. All other objections to such are
                   preserved.


        SO STIPULATED on this 10th day of July 2020.


    /s/ John Fischer                            /s/ Annalisa Gutierrez
    FISCHER REDAVID, PLLC                       Jerry D. Hamilton, Esq.
    John P. Fischer, Esq.                       Florida Bar No. 970700
    Service@fritriallawyers.com                 jhamilton@hamiltonmillerlaw.com
    Florida Bar No. 99751                       William F. Clair
    4601 Sheridan Street, Suite 320             Florida Bar No. 693741
    Hollywood, Florida 33021                    wclair@hamiltonmillerlaw.com
    Telephone: (954) 860-8484                   Annalisa Gutierrez, Esq
    Fax: (954) 860-8584                         Florida Bar No.: 97940
    Attorney for Plaintiff                      agutierrez@hamiltonmillerlaw.com
                                                Hamilton, Miller & Birthisel, LLP
                                                150 Southeast Second Avenue, Suite 1200

                                                 7
Case 0:19-cv-60883-KMW Document 70 Entered on FLSD Docket 07/10/2020 Page 8 of 8
                                                                   CASE NO. 0:19-cv-60883-KMW


                                                   Miami, Florida 33131-2332
                                                   Telephone:     (305) 379-3686
                                                   Facsimile:     (305) 379-3690
                                                   Attorneys for CCO



                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 10, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing is being

  served this day on all counsel of record or pro se parties identified on the attached Service List in

  the manner specified, either via transmission of Notices of Electronic Filing generated by

  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

  to receive electronically notices of Electronic Filing.

                                                        /s/     Annalisa Gutierrez
                                                                Annalisa Gutierrez



                                        SERVICE LIST
                                  CASE NO. 0:19-cv-60883-KMW

  FISCHER REDAVID, PLLC
  John P. Fischer, Esq.
  Service@fritriallawyers.com
  Florida Bar No. 99751
  4601 Sheridan Street, Suite 320
  Hollywood, Florida 33021
  Telephone: (954) 860-8484
  Fax: (954) 860-8584
  Attorney for Plaintiff




                                                    8
